        Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 1 of 14




                    THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

MARIO WILSON,                                  )
                                               )   Civil Action
     Plaintiff,                                )   No.
v.                                             )
                                               )
KMH DINING GROUP INC.,                         )   JURY TRIAL DEMANDED
D.B.A. NEWK’S EATERY,                          )
                                               )
     Defendant.                                )
                                               )
_________________________________


                      FIRST COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Mario Wilson (“Plaintiff”), through undersigned

counsel, and files this action against Defendant KMH Dining Group, Inc., D.B.A.

Newk’s Eatery (“Defendant”) and for his Complaint shows the following:

                             I.    Nature of Complaint

                                          1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                          2.

        This action seeks declaratory relief, liquidated and actual damages, along

with attorney’s fees and costs, for Defendant’s failure to pay federally mandated
      Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 2 of 14




minimum wages to Plaintiff in violation of the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s

employment with Defendant. Plaintiff also seeks damages, attorney’s fees and

costs under the FLSA for Defendant’s unlawful retaliation against him. Plaintiff

also brings interference and retaliation claims pursuant to the Family Medical

Leave Act (“FMLA”).

                            II.      Jurisdiction and Venue

                                             3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

                                             4.

      Defendant is a Georgia business and resides in this district. Defendant does

business in and is engaged in commerce in the State of Georgia. Venue is proper in

this district pursuant to 29 U.S.C. § 1391(b) because Defendants resides in this

district and a substantial part of the events and omissions that give rise to

Plaintiff’s claims occurred in this district.

                                  III.   Parties and Facts

                                             5.

      Plaintiff was employed as a General Manager for Defendant.

                                              2
      Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 3 of 14




                                        6.

       Plaintiff was an “employee” of Defendant, as that term has been defined by

the FLSA and FMLA.

                                        7.

       On or about May 3, 2020, Plaintiff and his wife were tested for COVID-19

after Plaintiff experienced COVID-19 symptoms, including a cough and

headaches.

                                        8.

       On or about May 4, 2020, Plaintiff learned that another employee working

for Defendant with whom Plaintiff had interacted had been exposed to COVID-19

and was experiencing symptoms of the virus.

                                        9.

       On or about May 8, 2020, Plaintiff’s doctor told him that he should not have

returned to work after experiencing COVID-19 symptoms and that he should stop

going to work.

                                        10.

       Plaintiff notified Defendant’s owner that his doctor had told him to

quarantine. In response, Plaintiff’s boss told him that “it sounds fishy” and asked

Plaintiff if he felt or looked sick.

                                         3
     Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 4 of 14




                                       11.

      Plaintiff advised Defendant’s owner that he would self-quarantine given

what his doctor had recommended.

                                       12.

      On or about May 10, 2020, Plaintiff went back to the doctor to receive the

results of his COVID-19 test.

                                       13.

      On or about May 10, Plaintiff was terminated. Defendant’s owner told

Plaintiff that he was no longer needed and Defendant would hire someone who

wanted to work.

                                       14.

      Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year.

                                       15.

      Defendant is a covered employer under the FLSA and FMLA.

                                       16.

      Defendant is a covered employer under the Emergency Family and Medical

Leave Expansion Act (“EFMLEA”) and Emergency Paid Sick Leave Act

(“EPSLA”)

                                        4
      Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 5 of 14




                                       17.

      Under the EPSLA, employers are prohibited from discharging, disciplining,

or discriminating against any employee because the employee is unable to work

because the employee needs to care for his son or daughter because the child’s

school or place of care is closed.

                                       18.

      The EFMLEA requires employers to provide expanded paid family and

medical leave to eligible employees who are unable to work because the employee

is caring for his or her son or daughter whose school or place of care is closed or

whose child care provider is unavailable due to a public health emergency.

                                       19.

      Defendant’s termination of Plaintiff violated the EPSLA, EFMLEA, FLSA

and FMLA.

                                       20.

      In terminating Plaintiff’s employment and failing to provide Plaintiff with

leave, Defendant violated the FLSA’s minimum wage provisions, interfered with

Plaintiff’s rights under the FMLA, and retaliated against Plaintiff in violation of

the FLSA and FMLA.




                                        5
      Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 6 of 14




                                       21.

      Any reason given for Plaintiff’s termination is pretext for unlawful

violations of the FLSA and FMLA.

                                       22.

      As a result of Defendant’s actions, Plaintiff has suffered damages, including

lost wages and emotional distress.

                                       23.

      Plaintiff was an eligible employee under the EPSLA and EFMLEA.

                                       24.

      Defendant is a private sector employer, with 50 or more employees in 20 or

more workweeks in the 2019 and/or 2020 calendar years, within 75 miles of the

location where Plaintiff worked for Defendant.

                                     Count I

                Violation of the Minimum Wage Requirement of the
                              Fair Labor Standards Act

                                       25.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.



                                        6
      Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 7 of 14




                                       26.

      Defendant has violated the minimum wage provisions of the FLSA by

failing to provide Plaintiff with two weeks of paid leave when he needed leave to

care his son whose school had been closed due to Coronavirus pandemic.

                                       27.

      Defendant knew or had reason to know that it was violating the EPSLA and

FLSA in terminating Plaintiff’s employment and failing to provide Plaintiff with

two weeks of paid leave.

                                       28.

      Defendant knew or showed reckless disregard for the fact that Defendant

failed to pay Plaintiff minimum wage compensation in violation of the FLSA.

                                       29.

      Pursuant to the FLSA, 29 U.S.C. § 216, Plaintiff is entitled to recover the

unpaid minimum wages, liquidated damages in an equal amount to unpaid

overtime, attorneys’ fees, and the costs of this litigation incurred in connection

with this claim.




                                        7
      Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 8 of 14




                                      Count II

                        Violation of 29 U.S.C. § 215(a)(3)
                               (FLSA Retaliation)

                                         30.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                         31.

      Under the EPSLA, employers are prohibited from discharging, disciplining,

or discriminating against any employee because the employee is unable to work

because the employee needs to care for his son or daughter because the child’s

school or place of care is closed. An employer who violates the EPSLA’s

prohibition on discharging such employees is deemed to have violated FLSA’s

anti-retaliation provisions set forth at Section 15(a)(3) of the FLSA. With respect to

such violations, the relevant enforcement provisions of sections 16 and 17 of the

FLSA apply.

                                         32.

      Defendant terminated Plaintiff’s employment because he sought leave to

which he was entitled under the EPSLA and FLSA.



                                          8
         Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 9 of 14




                                          33.

         Defendant’s actions, policies and/or practices as described above violate the

EPSLA and FLSA’s anti-retaliation provisions.

                                          34.

         Defendant knew or showed reckless disregard for the fact its conduct

violated the EPSLA and FLSA, and Defendant acted with malice or with reckless

indifference to Plaintiff’s federally protected rights.

                                          35.

         Defendant’s violations of the EPSLA and FLSA were willful and in bad

faith.

                                          36.

         Plaintiff engaged in statutorily protected activity under the EPSLA and

FLSA.

                                          37.

         Plaintiff’s statutorily protected activity was the determinative factor in

Defendant’s decision to terminate Plaintiff.




                                           9
     Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 10 of 14




                                         38.

      As a direct and proximate result of the retaliation, Plaintiff has sustained

damages, including lost wages and emotional distress, for which he is entitled to

recover from Defendant.

                                         39.

      Pursuant to the FLSA, 29 U.S.C. § 215(a)(3), Plaintiff is entitled to recover

actual and liquidated damages, as well as compensatory damages, attorneys’ fees,

and the costs of this litigation incurred in connection with these claims.

                               COUNTS III AND IV

                    (FMLA INTERFERENCE AND RETALIATION)

                                         40.

      Plaintiff repeats and re-alleges the preceding paragraphs as if set forth fully

herein.

                                         41.

      Defendant is and, at all times relevant, has been an ‘employer’ as defined by

the EFMLEA and FMLA.

                                         42.

      Plaintiff was an eligible employee under the EFMLEA and FMLA (as

expanded by the EFMLEA).

                                          10
     Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 11 of 14




                                           43.

      Plaintiff was employed by Defendant for more than 30 calendar days, prior

to his termination and Defendant’s denial of EFMLEA/FMLA leave.

                                           44.

      Plaintiff had not otherwise exhausted his ordinary available FMLA leave in

the 12 months preceding his termiantion and Defendant’s denial of

EFMLEA/FMLA leave.

                                           45.

      For purposes of the EFMLEA, employers are subject to the prohibitions that

apply with respect to all FMLA leave, which are set forth at 29 U.S.C. 2615.

Specifically, employers are prohibited from interfering with, restraining, or

denying an employee's exercise of or attempt to exercise any right under the

FMLA, including the EFMLEA.

                                           46.

      Plaintiff engaged in protected conduct under the EFMLEA and FMLA,

entitling him to all appropriate relief under the statute.

                                           47.

       In terminating Plaintiff’s employment, denying him paid leave, and failing

to restore him to his position, Defendant interfered with Plaintiff’s rights protected

                                           11
     Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 12 of 14




under the EFMLA and FMLA, entitling Plaintiff to all appropriate relief under the

statute.

                                          48

           In terminating Plaintiff’s employment, denying him paid leave, and failing

to restore him to his position, Defendant retaliated against Plaintiff in violation of

the EFMLA and FMLA.

                                          49.

       Defendant terminated Plaintiff because of his need for EFMLEA/FMLA

protected leave. Any reason given for Plaintiff’s termination is pretext for unlawful

FMLA interference and/or retaliation.

                                          50.

       Defendant terminated Plaintiff in retaliation for his exercise of rights

protected by the EFMLEA and FMLA. In so doing, Defendant violated the

EFMLEA and FMLA.

                                          51.

       As a result of Defendant’s actions, Plaintiff has suffered lost wages,

liquidated damages, and other losses for which he is entitled to recover.

Defendant’s violations of the EFMLEA and FMLA were reckless and Plaintiff is

entitled to liquidated damages.

                                          12
     Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 13 of 14




                                          52.

      Plaintiff is also entitled to job restoration or front pay in lieu thereof, as well

as attorneys’ fees and litigation expenses.

      WHEREFORE, Plaintiff judgment as follows:

      (a)          Special damages and/or liquidated damages for unpaid and lost

                   wages and benefits and prejudgment interest thereon;

      (b)          Compensatory damages, including emotional distress damages

                   solely as to Plaintiff’s EPSLA/FLSA retaliation claim;

      (c)          Reasonable attorney’s fees and expenses of litigation;

      (d)          Trial by jury as to all issues so triable;

      (e)          Prejudgment interest at the rate allowed by law;

      (f)          Declaratory relief to the effect that Defendant has violated

                   Plaintiff’s statutory rights;

      (g)          All equitable relief available under the FLSA and FMLA,

                   including injunctive relief of reinstatement, or front pay in lieu

                   thereof, and prohibiting Defendant from further unlawful

                   conduct of the type described herein; and

      (h)          All other relief to which he may be entitled.




                                          13
    Case 1:20-cv-02864-JPB-CCB Document 1 Filed 07/08/20 Page 14 of 14




     This 8th day of July, 2020.
                                   BARRETT & FARAHANY

                                   /s/ V. Severin Roberts
                                   V. Severin Roberts
                                   Georgia Bar No. 940504
                                   Attorney for Plaintiff

1100 Peachtree Street NE
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
Severin@JusticeAtWork.com




                                    14
